--------------------------------------------------------------------------------

Exhibit 10(a)


EMPLOYMENT AGREEMENT


among


TRUSTCO BANK,


TRUTCO BANK CORP NY


and


[____________________]


- 1 -

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


WHEREAS, TrustCo Bank Corp NY, a New York corporation (hereinafter referred to
as “TrustCo”), Trustco Bank, a federal savings bank duly organized and existing
under the laws of the United States (hereinafter referred to as the “Bank”)
(hereinafter collectively with TrustCo referred to as the “Companies”) wishes to
enter into an Employment Agreement (this “Agreement”) with [_______________]
(hereinafter referred to as the “Executive”); and


NOW, THEREFORE, the Companies and the Executive agree as provided below:


1.           Engagement. The Companies agree to engage the Executive and the
Executive agrees to serve the Companies as an Executive.


2.           Term. The initial term of this Agreement shall begin on December
18, 2018 and end on January l, 2020, and, beginning on January 1, 2020 and on
January 1 of each and every year thereafter, the term of this Agreement shall be
extended for an additional one-year period, automatically, unless the Executive
is notified 180 days in advance by the method set forth in Section 11 herein to
the contrary (“Nonrenewal Notice”).


3.           Purpose and Effect. The purpose of this Agreement is to provide
Termination Benefits, as defined in Section 9 hereof, in the event of a
Termination or Change in Control as provided in Section7(a).


4.           Services. The Executive shall exert the Executive’s best efforts
and devote substantially all of the Executive’s time and attention to the
affairs of the Companies. The Executive shall perform the duties which are
generally assigned to executives in similar positions in corporations of similar
size as the Companies. The Executive shall report directly to the Chief
Executive Officer.


- 2 -

--------------------------------------------------------------------------------

5.           Compensation. For purposes of this Agreement, Annual Compensation
shall be deemed to include the Executive’s Annual Base Salary, plus any amount
payable pursuant to the Executive Officer Incentive Plan. The Executive shall be
paid by the Companies the Annual Base Salary provided on Schedule A attached
hereto, which Annual Base Salary shall be paid biweekly. After January 1, 2020,
Annual Compensation shall be negotiated between the parties hereto and shall be
deemed a part of this Agreement, provided, however, that Annual Base Salary for
any calendar year beginning on or after January l, 2020 shall not be less than
the immediately preceding calendar year. In addition to the Annual Compensation,
the Executive shall be paid each year by the Companies the amount calculated in
accordance with Schedule B attached hereto, which shall be paid within 60 days
following the end of the year. In the event of a Change in Control the Incentive
Award payable pursuant to the Executive Officer Incentive Plan shall not be
reduced as a result of charges taken in connection with or as a result of the
Change in Control.


6.            Retirement and Pension. As further compensation for the services
of the Executive:


(a)         The Executive shall be allowed to participate fully in any
disability, death benefit, retirement, or pension plans maintained by the
Companies, pursuant to the terms of such plans. Nothing in this Agreement shall
be construed as a waiver of any of the terms of or conditions precedent to
participation in such plans; and


(b)         Upon termination of the Executive’s employment due to (w) retirement
(defined as the earliest retirement date applicable to the Executive under the
Retirement Plan of Trustco Bank), (x) Disability (as defined herein), (y) death
or (z) Termination (as defined in Section 8 hereof) of the Executive for any
reason other than Good Cause (as defined in Section 8) within two years after a
Change in Control (as defined in Section 7(b) hereof), then the Companies shall
continue the medical benefits (which reimburse expenses allowable as a deduction
under Internal Revenue Code Section 213, without regard to any adjusted gross
income limitation), in effect at the time of the Executive’s termination, for
the Executive and his covered dependents during the period of time during which
the Executive would be entitled to continuation coverage under a group health
plan of the Companies under Internal Revenue Code Section 4980B if the Executive
elected such coverage and paid the applicable premium. For purposes of this
Agreement, the term “Disability” means a mental or physical condition which (i)
in the opinion of a physician mutually agreed upon by the boards of directors of
the Companies and the Executive, will prevent the Executive from carrying out
the material job responsibilities or duties to which the Executive was assigned
at the time disability was incurred, and (ii) is expected to last for an
indefinite duration or a duration of more than six months.


- 3 -

--------------------------------------------------------------------------------

Upon termination of the Executive’s employment due to (w) retirement (defined as
the earliest retirement date applicable to the Executive under the Retirement
Plan of Trustco Bank), (x) Disability (as defined herein), (y) death or (z)
Termination (as defined in Section 8 hereof) of the Executive for any reason
other than Good Cause (as defined in Section 8) within two years after a Change
in Control (as defined in Section 7(b) hereof), then the Companies shall
monthly, for the longer of the life of the Executive or the life of the
Executive’s spouse, reimburse the Executive and/or the Executive’s spouse for
otherwise unreimbursed medical expenses, including medical insurance premiums,
of the Executive and his spouse (and the Executive’s dependents during the time
such dependents would meet the coverage requirements of a health plan maintained
by the Company if the Executive were covered by such plan) for medical and
health benefits (including dental and prescription drugs) at a level that is
substantially similar to those benefits which the Executive and the Executive’s
spouse were receiving immediately prior to the Executive’s termination under the
Companies’ medical insurance plan and the Executive Medical Reimbursement Plan,
which combined benefits shall not be less than the maximum available  as of the
date hereof, and shall not be modified without the consent of the Executive or
the Executive’s spouse (in the event the Executive is deceased); provided,
however, (i) any such expense reimbursement shall be made by the Companies no
later than the last day of the taxable year following the taxable year in which
such expense was incurred by the Executive or his spouse, and (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.


- 4 -

--------------------------------------------------------------------------------

The obligations of the Companies pursuant to this Section 6(b) shall survive the
termination of this Agreement.


7.            Termination of Employment.


(a)          If there shall be a Termination (as defined in Section 8 hereof) of
the Executive for any reason other than Good Cause (as hereinafter defined) or
retirement within (i) 12 months prior to a Change in Control (as defined in
Section 7(b)) or (ii) two years following a Change in Control (as defined in
Section 7(b)), then the Executive shall receive the Termination Benefits set
forth herein. For purposes of this Agreement, “Good Cause” shall be limited to
the Executive’s commission of an act of fraud, embezzlement or theft
constituting a felony against either of the Companies as finally determined by a
court of competent jurisdiction or an unequivocal admission by the Executive.


(b)          “Change in Control” means a change in the ownership of TrustCo, a
change in the effective control of TrustCo or the Bank, or a change in the
ownership of a substantial portion of the assets of TrustCo or the Bank, as
provided in Section 409A(a)(2)(A)(v) of the Internal Revenue Code, Treas. Reg.
§1.409A-3(i)(5), and any guidance or regulations (collectively, the
“Regulations”) promulgated under Section 409A of the Code. Subject to the
foregoing, Treas. Reg. §l .409A-3(i)(5) provides the following:


(i)          a change in the ownership of TrustCo or the Bank occurs on the date
that any one person, or more than one person acting as a group (as defined in
Treas. Reg. §1.409A-3(i)(5)(v)(B)), acquires ownership of stock of TrustCo that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of TrustCo or the
Bank. However, if any one person, or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of TrustCo or the Bank, the acquisition of additional stock
by the same person or persons is not considered to cause a change in the
ownership of TrustCo or the Bank (or to cause a change in the effective control
of TrustCo or the Bank (within the meaning of Treas. Reg. §l .409A-3(i)(5)(vi)).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which TrustCo acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of this paragraph. This paragraph applies only when there is a transfer
of stock of TrustCo or the Bank (or issuance of stock of TrustCo or the Bank)
and stock in TrustCo remains outstanding after the transaction (see paragraph
(c) below for rules regarding the transfer of assets of TrustCo);


- 5 -

--------------------------------------------------------------------------------

(ii)          a change in the effective control occurs only on the date that
either: (i) any one person, or more than one person acting as a group (as
determined in Treas. Reg. §l.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of TrustCo or the Bank possessing 30%
or more of the total voting power of the stock of TrustCo; or (ii) a majority of
members of TrustCo’s board of directors is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of TrustCo’s board of directors prior to the date of the appointment or
election; or


(iii)          a change in the ownership of a substantial portion of TrustCo’s
or the Bank’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in Treas. Reg. §l .409A-3(i)(5)(v)(B)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from TrustCo or the
Bank that have a total gross fair market value equal to or more than 40% of the
total gross fair market value of all of the assets of TrustCo immediately prior
to such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of TrustCo, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


- 6 -

--------------------------------------------------------------------------------

(c)          Notice of Termination shall be communicated by the terminating
party to the other parties to this Agreement pursuant to Section 11 hereof.


8.            Termination.


(a)         For purposes of this Agreement, “Termination” means (i) the
termination by the Companies (including the issuance of a Nonrenewal Notice by
the Companies to the Executive) of the Executive’s employment with the Companies
for any reason or reasons other than for Good Cause, which such termination
results in a “separation from service” with the Companies within the meaning of
Treasury Regulation Section 1.409A-1(h) and (ii) the termination by the
Executive of his employment with the Companies for Good Reason, which such
termination results in a “separation from service” with the Companies within the
meaning of Treasury Regulation Section 1.409A-1 (h). Notice of any such
termination shall be communicated pursuant to Section 11 hereof.


(b)         For purpose of this Agreement, Good Reason means the occurrence of
any of the following events, except for the occurrence of such an event in
connection with the termination of the Executive’s employment for Disability or
for death, or except as otherwise agreed to by the Executive, (i) any
substantial diminution in the Executive’s job responsibilities or a material
adverse change in the Executive’s title or status, (ii) a reduction by the
Companies in the Executive’s Annual Base Salary, the failure to maintain on
behalf of the Executive (and his dependents) benefits which are at least
comparable in the aggregate to those in effect as of the date of this Agreement,
or a determination for reasons other than Good Cause not to extend the term of
this Agreement or (iii) the relocation of the principal place of the Executive’s
employment by more than 50 miles from TrustCo’s principal executive office as of
the date of this Agreement; provided, that any of the events described in
clauses (i) through (iii) above shall constitute Good Reason only if the
Companies fail to cure such event within 30 days after receipt from the
Executive of written notice of the event that constitutes Good Reason; and
provided further, that the Executive shall cease to have a right to terminate
due to Good Reason on the 180th day following the later of the occurrence of the
event or the Executive’s knowledge thereof, unless the Executive has given the
Companies notice thereof prior to such date.


- 7 -

--------------------------------------------------------------------------------

9.            Termination Benefits. The following benefits shall be Termination
Benefits:


(a)          The Companies shall pay to the Executive within 10 days following
the last to occur of both his Termination and a Change in Control a lump sum
amount equal to 2.99 times the Executive’s Annual Compensation in effect at the
time of his Termination or the Change in Control, as the case may be.


(b)         In the event of a Termination, unless the same must be delayed to
prevent a violation of the Regulations, the Companies shall cause to be paid to
the Executive all benefits payable to the Executive under the Companies’
retirement, executive incentive compensation, pension and deferred compensation
plans in accordance with the terms of such plans.


(c)         The Companies shall pay to the Executive all legal fees and expenses
incurred by the Executive directly related to the enforcement of the payment of
Termination Benefits and any reimbursement shall be made on or before the last
day of the calendar year following the taxable year in which the expense was
incurred.


- 8 -

--------------------------------------------------------------------------------

(d)         In the event of a Termination for any reason other than Good Cause,
within two years after a Change in Control, within 30 days of the Termination
the Companies shall transfer any and all country club memberships owned by the
Companies for the benefit of the Executive, to the Executive.


(e)         In the event of a Termination for any reason other than Good Cause,
within two years after a Change in Control, within 30 days of the Termination
the Companies shall transfer to the Executive the company car used by the
Executive, at the time of Termination, at book value.


Notwithstanding anything to the contrary herein contained, if the Executive is a
“specified employee” as defined in the Regulations, unless otherwise allowed
under the Regulations, Termination Benefits shall not be payable until the first
day of the seventh month following the Executive’s Termination.


10.          Indemnity.


(a)          The Companies shall provide indemnification rights and benefits to
the Executive to the fullest extent permitted by law and the charter or bylaws
of the Companies. Any amendment or revision to such charter or bylaws that
adversely affects the indemnification rights or benefits available to the
Executive under such charter or bylaws as of the date hereof shall not be
effective against the Executive unless the Executive has consented in writing to
such amendment or revision.


(b)         The indemnification provided by this Section 10 shall not be deemed
exclusive of any other rights to which the Executive may be entitled under the
charter or bylaws of the Companies or any statute, other agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office. Any indemnification rights provided pursuant to this Section 10 shall
continue as to the Executive after the Executive has ceased to be a director,
officer, employee or agent of the Companies and shall inure to the benefit of
the heirs, executors and administrators of the Executive.


- 9 -

--------------------------------------------------------------------------------

11.         Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be deemed to have
been given at the time when mailed at any general or branch United States Post
Office enclosed in a certified post paid envelope and addressed to the address
of the respective party stated below or to such changed address as such party
may have fixed by notice.



  To the Companies:
TrustCo Bank Corp NY Trustco Bank

5 Sarnowski Drive
Glenville, NY 12302



  To the Executive:
[_______________]

[_______________]
[_______________]


Provided, however, that any notice of change of address shall be effective only
upon receipt.


12.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Companies, their successors and assigns, including
without limitation, any person or entity which may acquire all or substantially
all of either Company’s assets or business or into which either Company may be
consolidated or merged, and the Executive, as well as the Executive’s heirs,
executors, administrators and legal representatives. The Executive may assign
the right to payment under this Agreement, but not obligations under this
Agreement.


13.          Governing Law.  Except to the extent preempted by federal law, this
Agreement shall be governed by the laws of the State of New York.


- 10 -

--------------------------------------------------------------------------------

14.         Complete Agreement. This Agreement supersedes all prior
understandings and agreements between the parties, and may not be amended or
modified orally, but only by a writing signed by the parties hereto.


15.         Dispute Resolution. All expenses (including, without limitation,
legal fees and  expenses) incurred by the Executive in connection with, or in
prosecuting or defending, any claim or controversy arising out of or relating
to, this Agreement shall be paid by the Companies.


16.        Late Payments. If Companies fail to pay when due any amount provided
under this Agreement, Companies shall pay to the Executive interest on any
outstanding amount, at an annual rate of 12%, compounded semi-annually.


17.        Designation of Beneficiary. In the event that any amount payable to
the Executive as provided by this Agreement remains outstanding upon the death
of the Executive, the amount due shall be payable to a beneficiary as designated
by the Executive, in the same manner as set forth by this Agreement, or if no
beneficiary is named, to the trustee of the Executive’s revocable living trust,
and if none to the trustee of the Executive’s testamentary trust, and if none to
the personal representative of the Executive’s estate.


18.         Survival of Rights. Except as may be expressly provided herein, all
of the Executive’s rights under this Agreement, including, but not limited to,
Sections 6(b), 7 and 9 shall survive the Termination of the Executive and/or the
termination of this Agreement.


19.        Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction is, as to such jurisdiction,
ineffective to the extent of any such prohibition, unenforceability or
nonauthorization without invalidating the remaining provisions hereof, or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction, unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.


[Signature Page Follows]
- 11 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TrustCo, the Bank and the Executive have caused this
Agreement to be executed as of this_____ day of______________, 2018.


ATTEST:
 
TRUSTCO BANK CORP NY
                   
By:
 
Michael J. Hall
   
Robert J. McCormick
Secretary    
President and CEO
             
ATTEST
 
TRUSTCO BANK

                   
By:
 
Michael J. Hall
   
Robert J. McCormick
Secretary
   
President and CEO
                   
EXECUTIVE
                   
Name:
 



- 12 -

--------------------------------------------------------------------------------

Schedule A to Agreement among Companies and [_______________]


Calendar Year
Annual Salary
Approval of Companies
     
2018
         
2019
         
2020
         
2021
         
2022
         
2023
         
2024
         



- 13 -

--------------------------------------------------------------------------------

SCHEDULE B


An amount equal to the incremental amount that would have been credited for the
applicable calendar year or partial calendar year during the term of this
agreement, commencing December 18, 2018 to the Executive’s Supplemental Account
Balance under the Trustco Bank and TrustCo Bank Corp NY Supplemental Retirement
Plan as such Plan was in effect on December 31, 2007, and had it not been
amended to cease additional benefit accruals following December 31, 2008.




- 14 -

--------------------------------------------------------------------------------